The opinion of the Court was drawn by
Davis, J.
This case comes before us upon an appeal from a decree of the Probate Court, admitting to probate and allowing the last will and testament of Nathaniel Gil-man. It was proved by a copy, the original being beyond the jurisdiction of the Court.
The validity of the will is not questioned. But the testator left a large amount of property in the city of New York as well as in this State; and the will has been proved and allowed there, on proof of its execution merely, without any inquiry in regard to domicil. The Surrogate seems to have assumed that jurisdiction of the property conferred original jurisdiction of the will, whether the testator’s domicil was there or elsewhere. Even if his decree were conclusive, which cannot be admitted, no decree was made by him upon that point, or that was intended to settle it, as a judgment binding upon the Courts of any other State.
If the domicil of the testator, at the time of his death, was in New York, then his will should be allowed and recorded in this State as a foreign will. R. S., c. 64, § 8. And, in that case, the moveable property in this State would be disposed of, under the will, according to the laws of the State of New York. Jarman on Wills, 2. But, if his domicil was in this State, then the Probate Court here has original jurisdiction, and our laws must govern the construction of the will, and the disposal of the property. Harrison v. Nickerson, 9 Peters, 483; Story’s Conflict of Laws, § 481; Bempde v. Johnstone, 3 Ves. 199.
It would be well, if possible, to have a distinct and clear idea of what we mean by the term " domicil,” before applying it to this case. It is no easy matter, however, to find a definition that has not been questioned. Vattel de*173fines it as "the habitation fixed in any place, with an intention of always staying there.” This is quoted with approbation by Savage, C. J., in Thompson's case, 1 Wend., 43; and in the case oí Roberts' Will, 8 Paige, 519. Chancellor Walworth.adopts it in substance. , "Domicil is the actual residence of an individual at a particular place, with the animus manendi, or a fixed and settled determination to remain there the remainder of his life.” This was slightly varied in Massachusetts, by Wilde, J., in Jennison v. Hapgood, 10 Pick., 77, where it is said to be a residence at a place " accompanied with the intention to remain there permanently, or at least for an indefinite time.” Vattel’s definition was questioned by Parker, J., in Putnam v. Johnson, 10 Mass., 488, in which "domicil” is said to be "the habitation fixed in any place, without any present intention of removing therefrom.” This form has been recognized in this State, as more nearly correct than any of the others. Warren v. Thomaston, 43 Maine, 406.
All definitions of this kind were criticised, with much force, by Lord Campbell, C. J., in the case of Regina v. Stapleton, 18 Eng. Law and Eq., 301, in which he suggests that, if one should go to Australia, with the intention of remaining there ten years, and then returning, his domicil could hardly be said to continue in England. If he should leave his family in England, as stated in the supposed case, his domicil might properly be considered there. But, if a citizen of Maine, with his family, or having no family, should go to California, to engage in business there, with the intention of returning at some future time, definite or indefinite, and should establish himself there, in trade, or agriculture, it is difficult to see upon what principle his domicil could be said still to be here. His residence there, with the intention of remaining there a term of years, might so connect him with all the interests and institutions, social, and public, of the community around him, as to render it not only proper, but important, for him to assume the responsibilities of citizenship, with all its privileges, and its *174burdens. Sucb residences are not strictly within the terms of any definition that has been given; and yet it can hardly be doubted that they would be held to establish the - domicil.
Other definitions have been given, which, though more general, are better adapted to. determine the case at bar. Thus Story, in his Conflict of Laws, says that one’s domicil is "his true, fixed, permanent home, and principal establishment, to fidiich, whenever he is absent, he means to return.” And, in Munroe v. Munroe, 7 Cl. & Fin., 877, Lord Cottenham says that, to effect the abandonment of one’s domicil, and to substitute another in its place, "is required the choice of a place, actual residence in the place chosen, and that it should be the principal and permanent residence.”
That the testator’s. original residence was in Waterville, is admitted. There he established himself in business, accumulated property, was married, and owned a house, in which, either continuously, or at intervals, he resided, with his family, until he died there in 1859.
It has been laid down as a maxim on this subject, that every person must have a domicil somewhere. Abington v. North Bridgewater, 23 Pick., 170. This may be doubtful, in its application, to some questions. A life may be so vagrant that a person will have no home in any city or town, where he can claim any of the rights or privileges appertaining to that relation. But, in regard to questions of citizenship, and the disposition of property after death, every person must have a domicil. 1 Amer. Lead. Cas., 725, note. For every one is presumed to be a subject of some government while living; and the law of some country must control the disposition of his property upon his decease. It is therefore an established principle of jurisprudence, in regard to the succession of property, that a domicil once acquired continues until a new one is established. Therefore the testator’s domicil must be considered in Waterville, for the purpose of settling his estate, unless he had *175not only abandoned it, but had actually acquired a new domicil in New York.
It appears in evidence that he commenced business in New York about 1831, at first being there transiently; that in 1836 or 1837, having been married a second time, he was in the habit of spending considerable time there with his family, at the’Astor House, and other hotels; that he hired a house there, in which he lived portions of the year from 1841 to 1844; that he bought a house in Brooklyn, which he occupied at intervals from 1847 to 1852 ; that he bought a lot in Greenwood Cemetery, on which he built an expensive tomb; that, after 1836, his principal business was in New York, and that several of his children were married and settled there in business. But he never disposed of his house in Waterville; he always kept it furnished, in repair, and supplied with fuel; he- kept a horse and carriage there; he generally spoke of Waterville as his home; and, with the exception of one or two years, (and during those years he did not keep house anywhere else,) he lived in his house there, a portion of the year, with his family. .
A person may have two places of residence, for purposes of business or pleasure. Thorndike v. Boston, 1 Met., 242; Sears v. Boston, 1 Met., 250. But, in regard to the succession of his property, as he must have a domicil somewhere, so he can have only one. Green v. Green, 11 Pick., 410. It is not very uncommon for wealthy merchants to have two dwellinghouses, one in the city and another in the country, or in two different cities, residing in each a part of the year. In such cases, looking at the domestic establishment merely, it might be difficult to determine whether the domicil was in one place, or the other. Bernal v. Bernal, 3 Mylne & Craig, 555, note. In the case of Somerville v. Somerville, 5 Ves., 750, 788, it is stated as a general rule, "that a merchant, whose business is in the metropolis, shall be considered as having his domicil there, and not at his country residence.” But no such rule can be admitted. The cases differ, and are distinguished by other *176facts so important, that the domicil cannot always be held to be in the city. It is frequently the case that the only real home is in the country; so that, while some such merchants talk of going into the country to spend the summer, others, with equal propriety, speak of going into the city to spend the winter.
If any general rule can be applied to such cases, we think it is this ; that the domicil of origin, or the previous domicil, shall prevail. This is in accordance with the general doctrine, that the forum origines remains until a new one is acquired. 3 Kent, 431; Kilburn v. Bennett, 3 Met., 199; Moore v. Wilkins, 10 N. H., 455; Hood’s case, 21 Penn., 106. And this would generally be in harmony with the other circumstances of each case. If the merchant was originally from the country, and he keeps up his household establishment there, his residence in the city will be likely to have the characteristics of a temporary abode. While, if his original domicil was in the city, and he purchases or builds a country house for a place of summer resort, he will not be likely to establish any permanent relations with the people or the institutions of the town in which it is located.
If we apply this rule to the case at bar, it will bring us to the conclusion that the testator’s domicil in Waterville remained unchanged. Are there any facts that should make this case an exception to the rule ?
The testator continued to vote in Waterville about one half of the time. There is no evidence that he ever voted in New York. Plis manner of life there, boarding generally at hotels, where he always registered his name as from "Maine,” renders it probable that he never claimed or was admitted to be a voter in that city.
He paid a tax upon personal as well as real estate in Waterville, a few of the years after he went into business in New York. Pie does not appear ever to have paid any tax in the latter place but one year. He evidently belonged to that class of men, fortunately small in number, who have *177no stronger desire than to avoid the payment of taxes anywhere.
These facts have little tendency to establish anything but the intention of the testator. Residence, being a visible fact, is not usually in doubt. The intention to remain is not so easily proved. Both must concur in order to establish a domicil. Harvard College v. Gore, 5 Pick., 370. And, as both are known to be requisite in order to subject one to taxation, or to give him the right of suffrage, any resident who submits to the one, or claims the other, may be presumed to have such intention. Both parties claim that the will itself furnishes evidence of the testator’s domicil. At most, it can be of little weight, except on • the question of his intention. Such intention must relate to the future, and not to the past. A will made at or near the close of life will not be likely to throw much light on that question. It must be an intention to reside. An intention to dispose of his property according to the laws of any place, does not tend to fix the testator’s domicil there. So that, if the will is made in conformity with our laws, and even if, as is contended, some of its provisions would be void by the laws of New York, that cannot affect the question of domicil. Hoskins v. Matthews, 35 Eng. Law and Eq., 532; Anstruther v. Chalmer, 2 Simons, 1. Nor, on the other hand, does the fact that he described himself, in the will, and in the codicil, as "of the city and State of New York,” make any material difference. Whicker v. Hume, 5 Eng. Law and Eq., 52.
During the last twenty years of the testator’s life, his ruling purpose seems to have been, to accumulate property abroad, and escape taxation there and at home. This led him to sacrifice, to a large extent, the enjoyments of domestic life, and to sever or neglect all those social ties which might have given him position and influence in the community. He pursued this process of isolation, because, while it did not interfere with his gains, it diminished his expenses. This was what rendered his domicil a question of doubt. *178This is what gives to the testimony, as it gave to his life, an aspect of inconsistency and contradiction. But through it all there is apparent an intention to retain his home in Waterville, as a place of retreat for himself during life, and a place of residence for his family after his decease. He never had any such home elsewhere. And, upon the whole evidence, we are satisfied that his domicil was never changed. The decree of the Probate Court is affirmed, with costs for the appellees.
Appleton, C. J., Cutting, Walton and Barrows, JJ., concurred.